Citation Nr: 0533678	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  99-19 973A	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals of 
October 9, 1985, denying entitlement to service connection 
for a nervous disorder, should be reversed or revised on the 
basis of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
February 1972.  

By a decision of October 9, 1985, the Board of Veterans' 
Appeals (Board) denied the veteran's claim of entitlement to 
service connection for a nervous disorder. 

In a January 10, 2002, decision, the Board denied the 
veteran's motion for CUE in the October 1985 Board decision.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In a May 2005 
Order, the Court set aside the Board decision and dismissed 
the veteran's appeal.  


FINDING OF FACT

The moving party has failed to allege and identify with some 
degree of specificity the alleged error.  

CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2005).

In the January 2002 decision, the Board noted that 
correspondence received at the Board in October 1999 was 
construed by Board personnel as a motion for CUE in the 
Board's October 1985 decision.  In the May 2005 Order, the 
Court noted that the veteran never alleged the existence of 
CUE in the 1985 Board decision and, in fact, had protested 
the Board's decision to construe his arguments to be a claim 
of CUE.  Thus, as a matter of law, the veteran did not 
allege and identify with some degree of specificity the 
alleged error.  38 C.F.R. § 20.1404(b); Livesay v. Principi, 
15 Vet. App. 165 (2001).  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2004), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



 
 
 
 


